        Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 1 of 13



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ELDIE L. CRUZ, M.D.,

                  Plaintiff,

v.                                                                                No: 1:18-cv-974-RB-SCY

LOVELACE HEALTH SYSTEM, INC.,
LOVELACE HEALTH SYSTEM, INC. dba LOVELACE MEDICAL GROUP,
LOVELACE HEALTH SYSTEM,
LOVELACE MEDICAL GROUP,
AHS MANAGEMENT COMPANY, INC.,
AHS MANAGEMENT COMPANY, INC. dba ARDENT HEALTH SERVICES,
AHS NEW MEXICO HOLDINGS, INC.,
AHS ALBUQUERQUE HOLDINGS, LLC,
BHC MANAGEMENT SERVICES OF NEW MEXICO, LLC,
ARDENT HEALTH SERVICES, INC.,
ARDENT HEALTH SERVICES, LLC,
ARDENT HEALTH SERVICES, and
RELIANCE STANDARD LIFE INSURANCE COMPANY,

                  Defendants.

                               MEMORANDUM OPINION AND ORDER

         Dr. Eldie Cruz (Plaintiff) filed for long-term disability (LTD) following a leave of absence

from the hospital where he worked. He was eventually fired and lost his medical privileges.

Plaintiff named 13 defendants in his suit, with most somehow connected to his employer through

a web of corporate ownership. Having previously addressed several motions in two Memorandum

Opinions and Orders (Opinions) (see Docs. 88; 90), the Court will now take up the Motion to

Dismiss of AHS Management Company, Inc., AHS New Mexico Holdings, Inc.,1 AHS




1
  Plaintiff cites D.N.M. LR-Civ. 10.2 to show how AHS’s Motion to Dismiss offers an unclear picture of the parties
represented. (Doc. 41 at 2–3.) He states that because the motion’s title does not correspond to the parties listed in the
first paragraph, the Court should deny. (Id. at 3.) While the title does exclude AHS New Mexico Holdings, Inc., the
Court finds this to be harmless error, as the first paragraph and signature block make clear which parties sought relief.
(Doc. 16 at 1.)
        Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 2 of 13



Albuquerque Holdings, LLC, and AHS Medical Holdings, LLC2 (collectively AHS) (Doc. 16), as

well as the Motion to Dismiss of BHC Management Services of New Mexico, LLC (BHC). (Doc.

12.) After evaluating Plaintiff’s claims and the complex business relationships at issue, the Court

dismisses all claims against AHS and BHC for failure to state a claim.

I.      Background

        The facts of this case were extensively recounted in Opinions filed on August 26, 2019

(Doc. 88) and September 3, 2019 (Doc. 90.) The Court will briefly repeat pertinent background

information and include a few additional facts applicable to the current motions.

        Lovelace employed Plaintiff as a general surgeon.3 (Doc. 71 (Am. Compl.) ¶ 22.) Lovelace

was the sponsor and “plan administrator” of an LTD plan. (Id. ¶ 23.) Reliance was the “claims

administrator” of the LTD plan. (Id. ¶ 25.) Plaintiff received limited short-term disability payments

in early 2016, (id. ¶ 36), but made an LTD benefits claim on March 1, 2016. (Id. ¶ 30.) Reliance,

however, “denied Plaintiff’s claim for LTD Benefits.” (Id. ¶ 30.) After a failed appeal in February

2017, Reliance determined in September 2018 “that Plaintiff was entitled to three months of LTD

benefits to be paid by Lovelace based upon Reliance’s finding that Plaintiff met the policy

definition of Totally Disabled.” (Id. ¶ 34.) But Lovelace did not pay any LTD benefits to Plaintiff.

(Id.)

        Throughout this period, Plaintiff “repeatedly” asked Lovelace for ADA accommodation so

that he could continue to work, but Lovelace failed to provide the requested accommodation. (Id.



2
 The Court granted AHS Medical Holdings, LLC’s Motion to Dismiss the claims against non-entity Ardent Health
Services in an earlier Opinion. (Doc. 88.) AHS Medical Holdings, LLC is not a named party in the case. Therefore,
“AHS” Defendants throughout this Opinion refer collectively to AHS Management Company, Inc., AHS New Mexico
Holdings, Inc., and AHS Albuquerque Holdings, LLC.
3
  In his pleadings and briefing, Plaintiff refers to all the named defendants other than Reliance collectively
as “Lovelace” or “the Lovelace Defendants.” (Doc. 71 (Am. Compl.) ¶¶ 15, 17, 18.) But in this Opinion,
the Court will refer only to Plaintiff’s direct employer—Lovelace Health Systems, Inc.—as “Lovelace.”
                                                       2
       Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 3 of 13



¶¶ 38–39.) Lovelace “responded by demanding more and more information over a period of many

months,” then informed Plaintiff on July 1, 2016, without notice, that he was fired. (Id. ¶ 39.) On

February 27, 2018, “Lovelace notified Plaintiff that his medical privileges with Lovelace were

being terminated . . . .” (Id. ¶ 41.) He filed a claim with the Equal Employment Opportunity

Commission (EEOC) alleging that Lovelace violated the ADA by refusing his requests for

accommodation, and on October 15, 2018, received a right to sue letter from the EEOC. (Id. ¶ 42.)

        This Opinion takes on the residual issues remaining from the first two Opinions (Docs. 88;

90.) In its motion, the remaining AHS parties argue that the Court should dismiss Counts I–VII

for failure to state a claim.4 (Doc. 16.) BHC also asks the Court to dismiss Counts I–VII.

II.     Legal Standard

             a. Failure to State a Claim

        A complaint must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief,” Fed. R. Civ. P. 8(a)(2), but it need not include “detailed factual allegations.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). A failure to adequately

plead permits district courts to dismiss a complaint for “failure to state a claim upon which relief

may be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure to state a

claim, the court, taking all allegations in the complaint as true, must evaluate whether the complaint

contains “a plausible claim for relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citation

omitted). Though no probability requirement exists, the plausibility standard “asks for more than

a sheer possibility that a defendant has acted unlawfully.” Id. at 678 (citation omitted). Dismissal

becomes appropriate when it is “obvious” that there is no way to prevail using the pleaded facts.


4
 AHS attempted to join Lovelace’s Motion to Dismiss the ADA claim, (Doc. 16 at 7 n.5), but in its September 3,
2019 Opinion, the Court limited joinder to Lovelace’s adoption of portions of Reliance’s Motion to Dismiss and
BHC’s Motion to Dismiss, (Doc. 90 at 4–7.) Still, AHS addresses the ADA claim indirectly in its Motion to Dismiss.
(Doc. 16 at 9–10.)

                                                        3
       Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 4 of 13



See Brown v. Sherrod, 284 F. App’x 542, 543 (10th Cir. 2008); Hall v. Bellmon, 935 F.2d 1106,

1109 (10th Cir. 1991).

           b. ERISA Standards

       The Employee Retirement Income Security Act of 1978 (ERISA) permits employee

participants or beneficiaries “to recover benefits due to him under the terms of his plan, to enforce

his rights under the terms of the plan, or to clarify his rights to future benefits under the terms of

the plan.” 29 U.S.C. § 1132(a)(1)(B). Despite the lack of explicit statutory language defining

which parties may be subject to suit, courts have coalesced around the idea that plan administrators

are the primary defendants in ERISA suits. See Caffey v. Unum Life Ins. Co., 302 F.3d 576, 584

(6th Cir. 2002) (“It is well established that only plan administrators are liable for statutory

penalties.”); Garren v. John Hancock Mut. Life Ins. Co., 114 F.3d 186, 187 (11th Cir. 1997) (“The

proper party defendant in an action concerning ERISA benefits is the party that controls

administration of the plan.”); Averhart v. US WEST Mgmt. Pension Plan, 46 F.3d 1480, 1489 (10th

Cir. 1994) (holding that only the plan administrator could be held liable under ERISA). A plan

administrator owes a “duty of care to the beneficiaries, and is legally responsible both for its own

decisions and also for decisions made by its agent.” Geddes v. United Staffing All. Emp. Med. Plan,

469 F.3d 919, 931 (10th Cir. 2006) (citations omitted). The Tenth Circuit has made it clear that

“ERISA beneficiaries may bring claims against the plan as an entity and plan administrators.” Id.

       Still, some circuits have “found that entities other than the benefits plan or the employer

plan administrators may be held liable under § 1132(a)(1)(B).” LifeCare Mgmt. Servs. LLC v. Ins.

Mgmt. Adm’rs Inc., 703 F.3d 835, 843 (5th Cir. 2013) (citations omitted); see also Cyr v. Reliance

Standard Life Ins. Co., 642 F.3d 1202, 1206 (9th Cir. 2011) (en banc) (holding that defendants are

not limited to plan administrators); Mein v. Carus Corp., 241 F.3d 581, 585 (7th Cir. 2001)



                                                  4
           Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 5 of 13



(holding that defendants beyond the plan administrator may be named). This deviation only occurs,

however, when a non-administrator entity “exercises ‘actual control’ over the administration of

the plan.” LifeCare, 703 F.3d at 844 (citations omitted). To subject a de facto administrator to suit,

the entity must effectively manage the plan. See Law v. Ernst & Young, 956 F.2d 364, 373–74 (1st

Cir. 1992) (discussing how defendant used its stationary to communicate with plan participants,

managing the information flow and behaving as the de facto plan administrator).

                c. ADA Standards

            The Americans with Disabilities Act (ADA) includes three separate titles: the first covers

employment discrimination, see 42 U.S.C. §§ 12111–12117, the second covers discrimination by

government entities, see id. §§ 12131–12165, and the third covers discrimination by places of

public accommodation, see id. §§ 12181–12189. Title I, the primary focus of the briefing,5

provides that “[n]o covered entity shall discriminate against a qualified individual on the basis of

disability in regard to . . . discharge of employees . . . and other terms, conditions, and privileges

of employment.” Id. § 12112(a).

            Just as courts limit ERISA claims to plan administrators, they hesitate to subject parent

organizations to ADA liability for subsidiary actions. See Pap v. Katy Indus., Inc., 166 F.3d 937,

940–41 (7th Cir. 1999). To hold the parent company liable for the subsidiary’s violation, Plaintiff

must show that the “two entities effectively constitute a single employer.” Sandoval v. City of

Boulder, 388 F.3d 1312, 1322 (10th Cir. 2004); see also Florez v. Holly Corp., 154 F. App’x 707,

708 (10th Cir. 2005) (holding that Plaintiff must demonstrate a close relation between the parent

and subsidiary to make out an ADA claim). Courts assess four factors to decide whether the entities

operate as one employer: “(1) interrelations of operation; (2) common management; (3) centralized



5
    Title III is also discussed, but the Court held that this issue is better reserved for the merits. (Doc. 90 at 17.)

                                                                5
         Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 6 of 13



control of labor relations; and (4) common ownership and financial control.” Bristol v. Bd. of Cty.

Comm’rs of Cty. of Clear Creek, 312 F.3d 1213, 1220 (10th Cir. 2002) (quoting EEOC v. Wooster

Brush Co. Emps. Relief Ass’n, 727 F.2d 566, 572 (6th Cir. 1984)); see also Swallows v. Barnes &

Noble Book Stores, Inc., 128 F.3d 990, 994 (6th Cir. 1997) (reiterating the “common management”

requirement). Liability only arises when the parent organization’s involvement whittles away any

dividing wall between the corporate entities. See Praseuth v. Newell-Rubbermaid, Inc., 219 F.

Supp. 2d 1157, 1181–92 (D. Kan. 2002) (describing how the parent organization issued paychecks

and controlled the retirement program at issue). Therefore, only an entity directly, or at least

closely, involved in a violation is properly named a defendant in both ERISA and ADA suits.

III.      Analysis

       a. AHS and BHC’s Motions to Dismiss the ERISA Claims (Count I)

          Only Defendants AHS Management Company, Inc., AHS New Mexico Holdings, Inc., and

AHS Albuquerque Holdings, LLC (AHS) remain among the parties listed in the AHS Motion to

Dismiss. (See Doc. 16 at 1.) Additionally, the Court will address the ERISA claim from BHC’s

Motion to Dismiss (Doc. 12) because the arguments and counterarguments overlap.

          AHS maintains that Plaintiff may only properly name “the party that controls

administration of the plan” in a lawsuit. (Doc. 16 at 4.) Despite the collective grouping under

“Lovelace” throughout Plaintiff’s Complaint, AHS states that the only “plausible allegations . . .

establish that Defendant Reliance was the administrator of the long term disability benefits plan.”

(Id.) Likewise, BHC states that while Plaintiff alleges “that ‘Lovelace,’ ‘Lovelace Defendants’

and/or ‘Defendants’ engaged in conduct that supports his claims, Plaintiff makes no pretense of

advising BHC what conduct allegedly constitutes the tort or violation.” (Doc. 12 at 4.) BHC did

not employ Plaintiff, and “BHC had [no] authority or control in the management or administration



                                                6
       Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 7 of 13



of the LTD plan.” (Id. at 4–5.) Therefore, without pleadings that demonstrate AHS or BHC’s

control over the administration of the plan, no liability exists.

       In response, Plaintiff contends that “[n]umerous paragraphs of the Complaint provide

detailed allegations as to [AHS]” (Doc. 41 at 4), and that within the introductory 18 paragraphs in

the Complaint, there are “allegations that relate specifically to BHC” (Doc. 39 at 2). He lists the

introductory paragraphs stipulating that both AHS and BHC “owned and operated the Lovelace

Medical Group.” (Id. (quoting Doc. 1 (Compl.) ¶¶ 7–9).) He later reiterates court precedent that

plan administrators are not the only parties subject to suit under ERISA, claiming that de facto

administrators also fall within the statute’s scope. (Id.)

       Plaintiff is correct that the universe of ERISA defendants is not limited to the named

administrator. (Id. at 6.) But this occurs only when the entity in question exerts control over the

benefits plan. See LifeCare, 703 F.3d at 844; Law, 956 F.2d at 373–74. For instance, the insurance

company in LifeCare had the power to receive and deny claims, 703 F.3d at 845–46, and the

employer in Law communicated with plan participants on official stationary, indicating

administrative involvement, 956 F.2d at 374. In the present case, Plaintiff makes no similar

contention and pleads no facts that even hint at AHS or BHC exerting administrative control.

Beyond the cursory discussion at the Complaint’s outset—stating that both AHS and BHC own

Lovelace (with no distinction)—Plaintiff offers no facts providing that AHS or BHC directly

violated ERISA.

       Contrary to the lack of detail surrounding AHS and BHC’s involvement, Plaintiff includes

several specific paragraphs describing his interactions with Reliance. (Doc. 71 ¶¶ 30–34.) He

writes that “Reliance was the claims administrator of the LTD Plan . . . .” (Id. ¶ 25.) Plaintiff then

alleges that “Reliance wrongfully denied Plaintiff’s claim for LTD Benefits eight months after



                                                   7
       Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 8 of 13



Plaintiff filed his claim” (id. ¶ 30), and that “Reliance has wrongfully refused to process Plaintiff’s

request for appeal of the denial of his claim for LTD Benefits” (id. ¶ 32.) These very specific

claims hardly resemble those made against AHS and BHC. In fact, aside from the listed ownership

information at the beginning of the Complaint, AHS and BHC are not specifically mentioned

again, save for their broad incorporation into the “Lovelace Defendants” category. (Id. ¶ 15.)

       In a previous Opinion, the Court disentangled the web of corporate ownership at issue,

primarily based on corporate disclosures (Docs. 31; 33) and Executive Vice President Stephen C.

Petrovich’s Declaration (Doc. 17-1) describing AHS’s structure. (Doc. 88 at 10.) Within the

corporate hierarchy, Lovelace falls under AHS New Mexico Holdings, LLC. (Doc. 17-1 ¶ 4.)

Lovelace directly employed Plaintiff. (Doc. 71 ¶ 22.) AHS’s Corporate Disclosure Statement

offers additional detail, stating that “AHS New Mexico Holdings, Inc. is the direct parent company

of AHS Albuquerque Holdings, LLC.” (Doc. 33 ¶ 2.) The connection between Lovelace and BHC

is even more opaque. In its Corporate Disclosure Statement, BHC contends that it is an LLC and

“wholly-owned subsidiary of Mesilla Valley Hospital, Inc. and an indirect subsidiary of Universal

Health Services, Inc. a publicly-traded corporation.” (Doc. 31 at 1.) Thus, any relation between

AHS and Lovelace appears—at best—distant and wholly undescribed in Plaintiff’s Complaint or

Response. Reliance exists as a separate entity entirely. And the Complaint states that during his

multiple attempts to receive LTD benefits, Plaintiff exclusively communicated with Reliance and

Lovelace. (Doc. 71 ¶¶ 30–34.)

       On multiple occasions, Plaintiff declares that it is “difficult to imagine how the complaint

could be more detailed.” (Docs. 41 at 5; 39 at 3.) The Court’s imagination is perhaps less strained.

Nowhere in the Complaint does Plaintiff state that he sought benefits from AHS or BHC. Nowhere

in the Complaint does Plaintiff state that he received plan administration information from AHS



                                                  8
       Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 9 of 13



or BHC. Nowhere in the Complaint does Plaintiff state that he had any communication with AHS

or BHC. There are no facts describing AHS or BHC as de facto plan administrators. Plaintiff only

responds with caselaw describing uncommon instances of non-administrator liability, failing to

provide any detail fitting AHS or BHC into those limited circumstances. (See Doc. 41 at 8.)

Without well-pled facts that show the possibility of AHS or BHC assisting in plan administration,

no claim for relief can be made.

       The Court will expound briefly on two additional arguments Plaintiff makes. First, Plaintiff

says that he requires additional fact-finding to ascertain the corporate relationships at issue. (Doc.

41 at 5.) In the hope of reaching discovery, Plaintiff throws every subsidiary at the wall in a see-

what-sticks approach that fails to serve the dual interests of justice and efficiency. Without direct

allegations, the Court struggles to see how allowing Plaintiff’s fishing expedition changes the

outcome. See United States v. Nixon, 418 U.S. 683, 700 (1974); see also United States v. Morris,

287 F.3d 985 (10th Cir. 2002) (holding that an entire FBI file was not discoverable). Again,

nowhere in the Complaint does Plaintiff contend that he interacted with representatives of or

communicated with AHS or BHC. The entire dispute at issue centers around Plaintiff’s

employment with Lovelace and his dealings with Reliance.

       Second, the Court agrees with Plaintiff that Defendants’ piercing the corporate veil

argument is not proper (see Doc. 41 at 10), but only because it is not necessary at this stage. To

reach a decision on the Motion to Dismiss for failure to state a claim, the Court need not delve into

the depths of New Mexico corporate law to discern whether these parent organizations were

fundamentally intertangled with their subsidiaries. Rather, ERISA precedent properly guides the

Court, and sister circuits have made clear the rare occasions when de facto administrators are

liable. Therefore, because Plaintiff failed to plead facts to plausibly show how defendants violated



                                                  9
      Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 10 of 13



ERISA, the Court will grant both AHS and BHC’s Motions to Dismiss for Failure to State a Claim

as to Count I.

    b. BHC’s Motion to Dismiss the ADA Claim (Count II)

        BHC also moves to dismiss Plaintiff’s ADA claim.6 (Doc. 12.) It states that “[b]oth ERISA

and the ADA contain voluminous statutory sections and subsections making it impossible to

discern what claim Plaintiff is making under either of the Acts.” (Doc. 12 at 4.) Nevertheless, in a

previous Opinion, the Court found that Plaintiff offered enough detail to describe the ADA

violations alleged—at least against Lovelace. (Doc. 90 at 14–17.) In the Motion at issue, however,

the base of BHC’s argument for Counts I and II is that BHC neither employed Plaintiff, nor

interacted with Plaintiff in any capacity regarding his LTD benefits or accommodation. BHC states

that “Plaintiff does not allege that BHC had any knowledge of his alleged disability, that BHC

failed to provide Plaintiff with reasonable accommodations, or that BHC revoked his medical

privileges or terminated his employment.” (Doc. 12 at 5.) Plaintiff responds only with citations of

the three paragraphs in the beginning of the Complaint that mention or incorporate BHC. (Doc. 39

at 2 (quoting Doc. 71 ¶¶ 9, 15, 18).)

        Plaintiff’s response lacks detail and makes no specific reference to the ADA claims.

Similar to ERISA cases, courts have limited the universe of possible defendants in ADA suits. To

find liability, parent organizations must participate in the violative conduct, such that the legal

barrier between the parent and subsidiary effectively vanishes. Sandoval holds that the parent-

subsidiary must act as a “single employer.” 388 F.3d at 1322. The Wooster Brush factors elaborate

on when liability of a parent organization is found. The Court previously found that Plaintiff




6
  BHC did not join another defendant’s motion to dismiss the ADA claim—the course AHS pursued—and instead
includes all of its arguments in a standalone motion. (See Doc. 12.)

                                                   10
       Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 11 of 13



pleaded sufficient facts to avoid Lovelace’s Motion to Dismiss the ADA claim. (Doc. 90 at 14.)

Lovelace employed Plaintiff and allegedly failed to make accommodations. (Id. at 14–15.)

        Plaintiff’s Complaint, however, fails to describe how BHC violated the ADA. While the

pleading stage of litigation does not require an exhaustive description to state a claim for relief, it

does require Plaintiff to provide enough information to make out plausible claims. Here, Plaintiff

makes no direct allegations against BHC; its only violation appears to be the existence of a distant

corporate connection to Lovelace. Because this pleading is insufficient to tie BHC to any potential

ADA violation, the Court sees no need to apply the Wooster Brush factors. Had Plaintiff claimed

in the Complaint that BHC was acting on behalf of Lovelace in its failed accommodations, then

the Opinion would include a detailed discussion. As a result, the Court has no choice but to dismiss

the ADA claim (Count II) against BHC.

    c. AHS’s Motion to Dismiss the ADA Claim (Count II)

        AHS’s Motion to Dismiss the ADA claim is less straightforward. In its motion, AHS stated

that the ADA claim “is not at issue [here],” (Doc. 16 at 7), and that in a footnote it was joining

“Defendant Lovelace Health System, Inc.’s motion to dismiss Plaintiff’s ADA claims.” (Doc. 16

at 7 n.5.) In an earlier Opinion, however, the Court found that the joinder among defendants was

excessive and denied all notices except for two7 that are not relevant here. (Doc. 90 at 4–6.) In so

holding, the Court aimed to ensure efficiency and avoid defendants filing “their own fully argued

motions to dismiss and then, upon reading subsequent similar motions by other defendants,

adopting those motions by reference after the fact.” (Id. at 5.)




7
  The Court ruled that “judicial economy was well-served by Lovelace incorporating by reference the arguments
contained in those motions and focusing its own motion mainly on the ADA claims which are unique to Lovelace.”
(Doc 90 at 6.) The Court allowed Lovelace to join portions of Reliance and BHC’s motions to dismiss. (Doc. 22 ¶¶ 1,
3.)

                                                        11
      Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 12 of 13



        But despite the explicit attempt to join Lovelace’s argument, AHS still addresses the ADA

issue at the end of its motion, arguing that Plaintiff’s claim fails because there is no indication that

the parent organization directly participated in the violation. (Doc. 16 at 9–10.) AHS then explains

in reply: “Plaintiff has not pled a valid ADA claim . . . because Plaintiff fails to allege any facts

that demonstrate . . . Defendants controlled [Lovelace] to the extent required to support an

inference that two related entities constitute a single employer for purposes of federal employment

discrimination claims.” (Doc. 53 at 5.) Here, AHS adequately presented the issue in its Motion to

Dismiss. Thus, Plaintiff had sufficient notice to address its failure to state a claim and was not

blindsided with AHS’s Reply (Doc. 53.) While it is improper for courts to unilaterally rule on

unbriefed issues, AHS satisfactorily—albeit disjointedly—moved for Count II’s dismissal. The

Court prefers the route of judicial economy to address all related claims in the present Opinion.

Therefore, the Court also dismisses the ADA claim (Count II) against AHS.

    d. State Law Claims (Counts III–VII)

        In its September 3, 2019 Opinion, the Court dismissed the alleged violations of the New

Mexico Insurance Code and Insurance Administrative Code (Count III). (Doc. 90 at 6–7.) Because

ERISA preempted the state law claims, it also dismissed Counts IV–VII against Reliance. (Id. at

13–14.) Further, the Court dismissed Counts IV–VII against Lovelace Health Systems, Inc.

because they were not sufficiently pled. (Id. at 18–19.)

        The Court will not rehash each of these arguments as they pertain to AHS and BHC. Both

motions (Docs. 12; 16) ask the Court to dismiss all claims against defendants. Count III was not

sufficiently pled against any defendant; therefore, the Court reiterates for clarity its dismissal

against AHS and BHC. Regarding Lovelace’s motion to dismiss, the Court found that “Lovelace

likely does have legal and contractual duties to Plaintiff that are unrelated to his LTD Plan and



                                                  12
      Case 1:18-cv-00974-RB-SCY Document 94 Filed 09/12/19 Page 13 of 13



would thus not be completely preempted by ERISA.” (Doc. 90 at 18.) Nevertheless, Plaintiff

pleaded no facts that “if true, would create a plausible claim that Lovelace” is liable under the state

law claims listed in Counts IV–VII. The same logic applies to Lovelace’s distant corporate

relatives, and for the sake of efficiency, the Court now incorporates its earlier holdings and applies

them to AHS and BHC. (Doc. 90.)

       THEREFORE,

       IT IS ORDERED that Defendant BHC’s Motion to Dismiss Plaintiff’s Complaint for

failure to state a claim (Doc. 12) is GRANTED, and BHC Management Services of New

Mexico, LLC is therefore DISMISSED from this lawsuit.

       IT IS FURTHER ORDERED that Defendant AHS’s Motion to Dismiss Plaintiff’s

Complaint for failure to state a claim (Doc. 16) is GRANTED, and AHS Management

Company, Inc., AHS New Mexico Holdings, Inc., and AHS Albuquerque Holdings, LLC are

therefore DISMISSED from this lawsuit.




                                                       ___________________________________
                                                       ROBERT C. BRACK
                                                       SENIOR U.S. DISTRICT JUDGE




                                                  13
